Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20170200264).
As to claim 1, Parke discloses  a system comprising: 
a controller including one or more processors configured to execute a set of program instructions stored in memory, the set of program instructions configured to cause the one or more processors [Program instructions 302 implementing methods such as those described herein may be stored on computer-readable medium 300. The computer-readable medium may be a storage medium such as a. magnetic or optical disk, a magnetic tape, or any other suitable non-transitory computer-readable medium known in the art (par. [0138])] to: 
receive one or more images of a sample from a characterization sub- system, wherein the one or more images include one or more patch clips [receive images from an imaging subsystem (characterization sub-system) configured for generating images of a specimen by directing energy to and detecting energy from the specimen (par. [0016]). The images include only a portion of a wafer, only a portion of a die on the wafer (patch clips), etc. (par. [0087])];
 identify one or more target clips from the one or more patch clips [identifying anomalies in the images based on the one or more determined characteristics (par. [0077]); 
prepare one or more processed clips based on the one or more target clips [the images for which characteristic(s) are determined may be raw images generated by the detector(s) of an imaging subsystem. However, in some instances, the images for which one or more characteristics are determined may include difference images (processed clips). The difference images (processed clips) may be generated by subtracting a reference from a test image (par. [0076])]; 
generate one or more encoded images by transforming the one or more processed clips via an autoencoder [an autoencoder is to learn a representation (encoding) for images, typically for the purpose of dimensionality reduction (transforming) (par. [0124])]; 
sort the one or more encoded images into a set of clusters via a clustering algorithm [classifying (sorting) the encoded defect images into classes using any suitable classification method  (classification methods are clustering or grouping algorithms) (par. [0103])]; 
display one or more sorted images from one or more of the set of clusters to a user via a user interface [Manual defect review may be performed by a user in any suitable manner known in the art (par. [0103])]; 
receive one or more labels for the one or more displayed sorted images from the user via the user interface [The user may label the defects by looking at review tool images (par. [0105]) using an interactive user interfaces (par. [0067]); and 
adjust one or more fabrication tools based on the received one or more labels [the system may include semiconductor fabrication tool 106, which may be coupled to computer subsystem(s) 102 and/or any other elements of the system described herein. The semiconductor fabrication tool may include any suitable semiconductor fabrication tool and/or chamber known in the art such as a lithography track, an etch chamber, a chemical mechanical polishing (CMP) tool, a deposition chamber, a stripping or cleaning chamber, and the like (par. [0072]) based on the defect type (label)]. 
Claim 9 is a method analogous to system claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9.
As claim 2, Park further discloses wherein the preparing the one or more processed clips based on the one or more target clips comprises: generating at least one of one or more median clips or one or more difference clips [The difference images may be generated by subtracting a reference from a test image. The reference and the test image may be two different raw images generated by the imaging subsystem at different locations on the specimen. However, the reference may include any suitable reference known in the art. In the case of optical images, the difference image may be generated from two different optical images generated at different locations on a specimen( par. [0076])] 
As claim 3 , Park further discloses wherein the characterization sub-system comprises at least one of a scanning electron microscopy (SEM) sub-system or an optical inspection sub- system [ One such embodiment is shown in FIG. 2, which illustrates how inspection images optical and scanning electron microscope (SEM) images)) may be used to identify critical issues in semiconductor process and yield improvements (par. [0059])].
As claim 4 , Park further discloses wherein the optical inspection sub-system comprises at least one of a bright-field inspection sub-system or a dark-field inspection sub-system [the optical based imaging subsystem shown in FIG. 1 may be configured for dark field (DF) imaging of specimens. However, the optical based imaging subsystem may also or alternatively include detection channels) that are configured for bright field (BF) imaging of specimens (par. [0045]))].
As claim 5 , Park further discloses wherein the autoencoder is configured to learn a low dimensional representation of the one or more patch clips [The aim of an autoencoder is to learn a representation (encoding) for a set of data, typically for the purpose of dimensionality reduction. Recently, the autoencoder concept has become more widely used for learning generative models of data (par. [0124])].
As claim 6 , Park further discloses wherein the set of clusters of the one or more encoded images are sorted based on one or more similar defect characteristics. [Defect classification (sorting) may be performed using any suitable classification method such as aligning the defect images to design and classifying the defects based on the design data corresponding to the defect location (similar defect characteristics) (par. [0103]). 
As claim 7 , Park further discloses wherein the set of clusters further include: one or more outlier events (par. [0110]).
As claim 8 , Park further discloses wherein the one or more target clips includes one or more defects of interest (DOls) (par. [0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665